FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMA LOBOS,                                     No. 08-73283

               Petitioner,                       Agency No. A098-723-405

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Norma Lobos, a native and citizen of El Salvador, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) order dismissing her appeal

from an immigration judge’s denial of her applications for asylum, withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. See Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny the petition.

      Lobos does not raise any challenge to the BIA’s determination that her

asylum application is time-barred. Accordingly, we deny the petition for review as

to Lobos’s asylum claim.

      Substantial evidence supports the BIA’s finding that Lobos did not

demonstrate a clear probability of persecution because Lobos has not shown that

the harm her family suffered was on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-82 (1992). Accordingly, we deny the petition

as to her withholding of removal claim. See id. at 744.

      Substantial evidence also supports the agency’s conclusion that Lobos is not

eligible for CAT relief because she failed to show it is more likely than not she

would be tortured in El Salvador. See id. at 747-48.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73283